United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2970
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Dion M. Hinton, also known as           *
Bryon Jay Smith,                        *         [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: June 3, 2004
                                Filed: June 8, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Dion M. Hinton pleaded guilty to possession with intent to distribute 50 grams
or more of a mixture or substance containing cocaine base (crack), in violation of
21 U.S.C. § 841(a)(1) and (b)(1). The district court1 sentenced him to 262 months
imprisonment and 5 years supervised release. On appeal, his counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), and
Mr. Hinton has filed a pro se supplemental brief. We affirm.

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       After careful review, we find the ineffective-assistance claims raised by
counsel and Mr. Hinton are not properly before us. See United States v. Jackson,
204 F.3d 812, 815 (8th Cir. 2000). The other arguments Mr. Hinton raises are also
unavailing. The convictions Mr. Hinton challenges qualify him for career-offender
status regardless whether the sentences were suspended or served (and nothing in the
record supports Mr. Hinton’s contention that either sentence was suspended), as the
convictions are crimes of violence "punishable" by imprisonment for a term
exceeding 1 year. See U.S.S.G. § 4B1.2, comment. (n.1) ("prior felony conviction"
means federal or state conviction for offense punishable by death or imprisonment for
term exceeding 1 year, regardless whether such offense is specifically designated as
felony and regardless of actual sentence imposed); United States v. Gonzales,
220 F.3d 922, 926 (8th Cir. 2000) (unsentenced guilty plea is prior conviction for
purposes of § 4B1.1). Whether the unlawful-sexual-intercourse offense could in the
future be reduced to a misdemeanor is also irrelevant for career-offender purposes.
Cf. Ewing v. California, 538 U.S. 11, 28-29 (2003) (though California courts have
discretion to reduce "wobbler" offense to misdemeanor, "it remains a felony for all
purposes 'unless and until the trial court imposes a misdemeanor sentence.' "
(citations omitted)).

     Having found no nonfrivolous issues after reviewing under Penson v. Ohio,
488 U.S. 75, 80 (1988), we affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




                                        -2-